Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-3, 7-10 are allowed. The following is an examiner’s statement of reasons for allowance: Independent claim 1 requires a nonaqueous electrolyte battery comprising a positive electrode, a negative electrode comprising a negative electrode active material, the negative electrode active material comprising orthorhombic Na-containing niobium-titanium composite oxide particles represented by general formula (1) Li2+vNa2-yM1xTi6-y-zNbyM2zO14+Ᵹ where M1 is at least one element selected from the group consisting of Cs, K, Sr, Ba and Ca, M2 is at least one element selected from the group consisting of Zr, Al, Sn, V, Ta, Mo, W, Fe, Co, and Mn, 0=<v<2. 0=<x<2, 0<y=<0.8, 0=<z<3, and -0.5 =<Ᵹ=<0.5, a nonaqueous electrolyte comprising an Na component in a range of 10 ppm by mass to 3,000 ppm by mass; and an organic film on a surface of the negative electrode, wherein formula 2 is satisfied:
0.001=<(P2/P1)=<0.25 
Wherein P1 is a C element concentration (atom%) obtained from an intensity of a peak appearing in a range of 289 eV t 294 eV in a spectrum according to X-ray photoelectron spectrometry for the negative electrode, and P2 is an Na element concentration (atom%) obtained from an intensity of a peak appearing in the range of 1.065 eV to 1.075 eV in the spectrum.
The closest prior art reference is Inagaki in view of Wariishi (already on the record). However, Inagaki does not teach the claimed formula 1 and formula 2 and Wariishi does not remedy this deficiency. 
In addition, the double patenting rejection from the previous Office Action is withdrawn in view of applicant’s amendment by including the limitation of “an organic film on a surface of the negative electrode, wherein formula 2 is satisfied:

Wherein P1 is a C element concentration (atom%) obtained from an intensity of a peak appearing in a range of 289 eV t 294 eV in a spectrum according to X-ray photoelectron spectrometry for the negative electrode, and P2 is an Na element concentration (atom%) obtained from an intensity of a peak appearing in the range of 1.065 eV to 1.075 eV in the spectrum” into independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI BAKHTIARI whose telephone number is (571)272-3433. The examiner can normally be reached Monday-Friday 9:30 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI BAKHTIARI/               Primary Examiner, Art Unit 1726